005 _5
Order entered December 4, 2012




                                           In The




                                    No. 05-11-01229-CV

                              TOMMY HAMILTON, Appellant

                                             VQ




                             ISABELLA BEZZERRA, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-08-12635

                                          ORDER

      The Court has before it appellant’s November 29, 2012 motion for bench warrant to final

hearing so that appellant may give testimony in open court on his behalf. The motion is

DENIED at this time.




                                                    MOLLY
                                                    JUSTICE